             Case 1:20-cv-04812-WMR Document 18 Filed 06/09/21 Page 1 of 1




                               1:20-cv-04812-WMR
                       Norwood v. Quality Control Music, LLC
                           Honorable William M. Ray, II

                 Minute Sheet for proceedings held In Open Court on 06/09/2021.


     TIME COURT COMMENCED: 11:00 A.M.
     TIME COURT CONCLUDED: 11:30 A.M. COURT REPORTER: Wynette Blathers
     TIME IN COURT: 00:30             DEPUTY CLERK: Jennifer Lee
     OFFICE LOCATION: Atlanta

ATTORNEY(S)          Dorey Cole representing Barbara Norwood
PRESENT:             Hayden Pace representing Quality Control Music, LLC
PROCEEDING
                     Motion Hearing(Other Evidentiary Hearing-Contested);
CATEGORY:
MINUTE TEXT:    The Court heard oral argument via phone conference and
                ORDERED Plaintiff to file an amended complaint, within 10 days
                of today's date, which precisely sets forth her claims. Upon filing of
                the amended complaint, the clerk's office shall terminate the motion
                to dismiss as moot.
HEARING STATUS: Hearing Concluded
